Order entered May 15, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-01046-CV

                      JIMMY CHARLES JOHNSON, Appellant

                                           V.

                         DALLAS COUNTY ET AL, Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. TX-10-31998-C

                                       ORDER
      Appellant’s “Amended Motion to File Writ of Prohibition” is DENIED.


                                                 /s/   DAVID L. BRIDGES
                                                       JUSTICE